DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: In the second and third lines, “each hydraulic motor is configured to actuate one of the tracks, and wherein said engine is positioned rearward of said hydraulic motors” should read “each one of the pair of hydraulic motors is configured to actuate one of the pair of tracks, and wherein said engine is positioned rearward of said pair of hydraulic motors”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: In the second and third lines, “each hydraulic motor is configured to rotate one of the sprockets, and wherein each sprocket is configured to actuate one of the tracks” should read “ each one of the pair of hydraulic motors is configured to rotate one of the pair of sprockets, and wherein each one of the pair of sprockets is configured to actuate one of the pair of tracks”.
Claim 12 is objected to because of the following informalities: In the first and second lines, “each of the sprockets has a conical shape” should read “each one of the pair of sprockets has a conical shape”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a rear end of the pump" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakagawa et al. (US 10,184,227 B2) hereinafter, Nakagawa.
	Regarding claim 1, Nakagawa teaches a compact utility loader (work machine 1) comprising: a frame (machine body 2); a pair of loader arms (a boom 22L, a boom 22R) supported by said frame, wherein said frame includes - a right side (right frame portion 30), a 5left side (left frame portion 31), a bottom side (bottom frame portion 33) extending between said right side and said left side; an engine mount (first mount 61A) secured to the bottom side of said frame and spaced apart from each of the left side and the right side of said frame; and an engine (diesel engine 50) supported on the engine mount (see Figures 1-4 and 15).
	Regarding claim 2, Nakagawa teaches that said engine mount extends upward from the bottom side of said frame and is connected to both sides of said engine (see Figure 4).
	Regarding claim 3, Nakagawa teaches that said frame presents an interior compartment, and wherein said engine is positioned at least partially in the interior compartment (see Figures 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 10,184,227 B2) in view of Yunoue et al. (US 2013/0071212 A1) hereinafter, Yunoue.
	Regarding claim 4, Nakagawa teaches that compact utility loader of claim 3, further comprising a hydraulic pump (hydraulic device 55 is exemplified by a first pump 55a, a second pump 55b, a third pump 55c, and a fourth pump 55d) positioned within the interior compartment (See Nakagawa, Figure 3). However, Nakagawa does not teach said hydraulic pump is secured to the left side or the right side of said frame via a pump bracket.
	Yunoue teaches that said hydraulic pump (hydraulic pump 17) is secured to the left side or the right side of said frame via a pump bracket (motor-pump support plate 12 provided in the form of a flat plate and located between the two right extension beams 5G located on the front and rear sides of the revolving frame 5. The motor-pump support plate 12 supports the hydraulic pump 17 and the electric motor 18, see Figure 3).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Nakagawa’s structure, in view of Yunoue, with a pump secured to the left side or the right side of said frame via a pump bracket. Doing so would provide a safer operation of the power system.
	Regarding claim 5, the combination of Nakagawa in view of Yunoue teaches a flywheel (flywheel 50a, See Nakagawa, Figure 6) positioned within the interior compartment.
Claims 10 and 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 10,184,227 B2) in view of Kisse et al. (US 7,975,787 B2) hereinafter, Kisse.
	Regarding claim 10, Nakagawa teaches that the compact utility loader of claim 1, further comprising a pair of tracks (travel device 4, see Figure 15). However, Nakagawa does not teach a pair of hydraulic motors, wherein each hydraulic motor is configured to actuate one of the tracks, and wherein said engine is positioned rearward of said hydraulic motors.
	Kisse teaches a pair of hydraulic motors (hydraulic motors 110), wherein each hydraulic motor is configured to actuate one of the tracks, and wherein said engine is positioned rearward of said hydraulic motors (see Figure 2).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Nakagawa’s system, in view of Kisse, with a pair of hydraulic motors, wherein each hydraulic motor is configured to actuate one of the tracks, and wherein said engine is positioned rearward of said hydraulic motors. Doing so would enable a better transfer of power to the tracks.
	Regarding claim 11, the combination of Nakagawa in view of Kisse teaches a pair of sprockets (21L, 21R; Nakagawa Figure 15), wherein each hydraulic motor is configured to rotate one of the sprockets, and wherein each sprocket is configured to actuate one of the tracks (Kisse, Col. 3, Line 64- Col. 4, Line 14).
	Regarding claim 16, the combination of Nakagawa in view of Kisse teaches that said frame presents an interior compartment, and wherein said engine is positioned rearward within the interior compartment such that a center of gravity of the compact utility loader is positioned rearward of a midpoint of a length of the compact utility loader (see Nakagawa Figures 1-3).  
	Regarding claim 17, the combination of Nakagawa in view of Kisse teaches that a first distance is present between a front of said compact utility loader and the center of gravity and a second distance is present between a rear of the compact utility loader and the center of gravity, wherein a ratio of the first distance with respect to the second distance is between 60:40 to 70:30.
	This is an obvious ratio to counter balance the weight of a load to be lift by the loader.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
	Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 10,184,227 B2) in view of Kisse et al. (US 7,975,787 B2) as applied to claim 11 above, and further in view of Buchanan et al. (US 9,586,634 B2) hereinafter, Buchanan.
	The combination of Nakagawa in view of Kisse teaches the utility loader of claim 11. However, the combination of Nakagawa in view of Kisse teaches does teach that each of the sprockets has a conical shape.
	Buchanan teaches that each of the sprockets (sprocket 68, 70) has a conical shape (Figure 6, Col. 5, Lines 44-46).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Nakagawa’s sprocket, in view of Buchanan, to include a conical shape with a hollow interior space. Doing so would reduce the weight of the sprocket and consequently the cost.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 10,184,227 B2) in view of Azure et al. (US 8,015,733 B2) hereinafter, Azure.
	Nakagawa teaches that said engine is a diesel engine. However, Nakagawa is silent about the rating of the engine.
	Azure teaches an engine having a horsepower rating of less than 30 horsepower (10-25 horsepower).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Nakagawa’s engine rating, in view of Azure, with a horsepower rating of less than 30 horsepower. This would be a reasonable rating for the required function of a compact utility loader. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 10,184,227 B2) in view of Azure et al. (US 8,015,733 B2) hereinafter, Azure and further in view of Horton (US 11,479,453 B1).
	The combination of Nakagawa in view of Azure teaches the utility loader of claim 18. However, the combination of Nakagawa in view of Azure does not teach that said engine is configured to propel said compact utility loader at a ground speed of at least 4.8 miles per hours.
	Horton teaches that said engine is configured to propel said compact utility loader at a ground speed of at least 4.8 miles per hours (27 MPH, Col. 28, Lines 24-26).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Nakagawa’s loader, in view of Horton, with an engine that is configured to propel said compact utility loader at a ground speed of at least 4.8 miles per hours. Doing so would enable the loader to move from one location to another.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 10,184,227 B2) in view of Azure et al. (US 8,015,733 B2) hereinafter, Azure and further in view of Liu et al. (US 9,783,956 B2) hereinafter, Liu.
	The combination of Nakagawa in view of Azure teaches the utility loader of claim 18. However, the combination of Nakagawa in view of Azure does not teach that said engine includes one or more turbos.
	Liu teaches that said engine includes one or more turbos (Col. 6, Lines 15-16).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Nakagawa’s loader, in view of Liu, with an engine that includes one or more turbos. Doing so would increase the power of the engine.
Allowable Subject Matter
Claims 6 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 teaches a flywheel mount secured to the bottom side of said frame and spaced apart from each of the left side and the right side of said frame. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 13 teaches that said frame comprises an upper portion and a lower portion, wherein said upper portion has a width that is larger than said lower portion such that a cross-section of said frame has a T-shape. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach compact utility loaders of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618